Citation Nr: 0607598	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  04-27 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for a chronic cough.

3.  Entitlement to service connection for arthritis of the 
neck and shoulders.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from October 1941 to 
September 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 2003 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, which denied service 
connection for migraine headaches, a chronic cough, and 
arthritis of the neck and shoulders.  The RO also found that 
new and material evidence had not been submitted to reopen a 
claim for service connection for hypertension since a final 
decision issued by the Board in July 1985. 

The veteran submitted additional evidence since the most 
recent supplemental statement of the case was issued in June 
2005.  Since the veteran submitted a waiver of initial RO 
consideration, the Board finds that it can review the newly 
submitted evidence without initial review by the RO.  
38 C.F.R. § 19.31 (2005).


FINDINGS OF FACT

1.  The veteran's headaches and chronic cough are merely 
symptoms of his service-connected sinusitis with hypertrophic 
rhinitis.

2.  The veteran's arthritis involving his neck and shoulders 
is not related to service, and has not been caused or 
aggravated by a service-connected sinusitis with hypertrophic 
rhinitis.

3.  A July 1985 Board decision denied service connection for 
hypertension. 

4.  The evidence received since the July 1985 Board decision 
does not raise a reasonable possibility of substantiating the 
veteran's claim for service connection for a hypertension.


CONCLUSIONS OF LAW

1.  The veteran's headaches and chronic cough are merely 
symptoms of his service-connected sinusitis with hypertrophic 
rhinitis.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.310 (2005).

2.  Arthritis involving the neck and shoulders was not 
incurred in or aggravated by service, nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  A July 1985 Board decision that denied service connection 
for hypertension is final.  38 U.S.C.A. § 7104 (West 2002 & 
Supp. 2005); 38 C.F.R. § 20.1100 (2005).

4.  The evidence received since the July 1985 Board decision 
is not new and material, and the claim for service connection 
for hypertension is not reopened.  38 U.S.C.A. §§ 5103, 5108, 
7104(b) (West 2002 & Supp. 2005); 38 C.F.R.                §§ 
20.1105, 3.156, 3.159 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for migraine 
headaches, a chronic cough, arthritis of the neck and 
shoulders, and hypertension.  

Initially, the Board notes that VA laws and regulations 
dictate that upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ § 3.159(a)-(c) (2005). 

In a May 2004 statements of the case, as well as in July 
2004, September 2004, March 2005, and June 2005 supplemental 
statements of the case, the veteran was advised of the laws 
and regulations pertaining to his claims.  Collectively, 
these documents informed him of the evidence of record and 
explained the reasons and bases for the denial of his claims.  
In addition, the RO sent the veteran letters dated in 
February 2002 and June 2003 that informed him of the evidence 
necessary to substantiate this claims, what evidence they 
would obtain and what evidence he should submit.  These 
letters also, essentially, requested that he provide any 
medical evidence in his possession that pertained to his 
claims. 

The Board finds that the notice requirements set forth have 
been met, and points out that this notice provided prior to 
the first agency of original jurisdiction (AOJ) adjudication 
of these claims.  

In addition, VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 U.S.C.A. 
§ 5103A(a); 38 C.F.R. § 3.159(c), (d).  With respect to the 
issue of whether new and material evidence has been submitted 
to reopen a claim for service connection for hypertension, 
the veteran must present new and material evidence to reopen 
a final decision under 38 U.S.C.A. § 5108 before the Board 
may determine whether the duty to assist is fulfilled and 
proceed to evaluate the merits of the claim.  38 U.S.C.A. § 
5103A(f); see also Paralyzed Veterans of America, 345 F.3d 
1334 (Fed. Cir. 2003).

With respect to other claims, the Board finds that the RO 
fulfilled its duty to obtain all relevant evidence with 
respect to the issues on appeal.  The Board notes that there 
does not appear to be any outstanding medical records that 
are relevant to this appeal, as the RO obtained all VA 
medical records identified by the veteran and his 
representative.  The veteran was also afforded a VA 
examination in June 2002 to determine whether his arthritis 
of the neck and shoulders is related to his service-connected 
sinusitis.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA. 


II.  Service Connection Claims

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In 
addition, certain chronic diseases such as arthritis may be 
presumed to have been incurred in or aggravated by service if 
manifest to a compensable degree within one year of discharge 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2005).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection can also be established when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such a condition.  Such evidence must 
be medical unless it relates to a condition as to which lay 
observation is competent.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(a). 

If the chronicity provision is not applicable, a claim may 
still be established if the condition observed during service 
or any applicable presumption period still exists, continuity 
of symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).

In addition, a disability which is proximately due to or 
results from another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a).  When 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  Id.; 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).


A.  Migraine Headaches and Chronic Cough

Service connection has been established for sinusitis with 
hypertrophic rhinitis, for which a 30 percent disability 
evaluation has been assigned.  The veteran now claims that he 
suffers from migraine headaches and a chronic cough as a 
result of his service-connected sinusitis with hypertrophic 
rhinitis.  For the reasons set forth below, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims. 

The Board has reviewed all the evidence of record, including 
but not limited to the veteran's contentions, his service 
medical records, private treatment reports, VA outpatient 
treatment records, and VA examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in a case.  The relevant evidence 
including that submitted by the veteran will be summarized 
where appropriate.

With respect to the veteran's headaches, the record confirms 
that he suffers from headaches as result of his service-
connected sinusitis with hypertrophic rhinitis.  However, 
headaches are merely a symptom of his service-connected 
sinusitis with hypertrophic rhinitis, and have been fully 
compensated for in the assigned 30 percent evaluation.  In 
this regard, the General Rating Formula for Sinusitis 
provides a 30 percent evaluation where evidence shows three 
or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment; or more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  See 38 C.F.R. § 4.97 (2005). 

Therefore, since the RO considered the veteran's headaches is 
assigning a 30 percent evaluation for his sinusitis with 
hypertrophic rhinitis, the Board may not grant service 
connection for headaches, as this would ultimately violate 
the rule against pyramiding.  See 38 C.F.R. § 4.14 (2005).

The Board finds that the veteran's chronic cough is also 
merely a symptom of his service-connected sinusitis with 
hypertrophic rhinitis, and has not been attributed to any 
other diagnosed condition.  The Board has reviewed the entire 
record, including the service medical records, private 
treatment records, VA outpatient treatment records, and VA 
examinations reports, none of which indicates that the 
veteran's chronic cough is due to an underlying disability 
other than his service-connected sinusitis with hypertrophic 
rhinitis.  Of particular relevance, a July 1983 VA outpatient 
treatment record lists the veteran's complaints of a cough 
due to drainage down his throat.  The diagnostic assessment 
was chronic sinusitis.  In a January 2003 report, A.R., M.D., 
Ph.D., also notes that the veteran had a productive cough due 
to rhinosinusitis.  In a November 2005 letter, G.R., M.D., 
indicates that the veteran is still coughing due to his 
sinusitis.  

These findings clearly show that the veteran's cough is 
simply a symptom of his service-connected sinusitis with 
hypertrophic rhinitis.  Consequently, since no other 
diagnosed disorder has been identified which is causing the 
veteran's chronic cough, service connection for a chronic 
cough must be denied.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (in the absence of proof of the presently 
claimed disability, there can be no valid claim).  

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claims for service 
connection for headaches and a chronic cough.  In denying the 
veteran's claims, the Board has considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).  Hence, the appeal 
is denied.


B.  Arthritis of the Neck and Shoulders

The veteran claims that he developed arthritis in his neck 
and shoulders as a result of headaches caused by his service-
connected sinusitis with hypertrophic rhinitis.  For the 
reasons that follow, the Board finds that the preponderance 
of the evidence is against the veteran's claim. 

The veteran's service medical records make no reference to 
neck or shoulder problems.  In addition, arthritis of the 
neck and shoulders was not identified during the one-year 
presumptive period after service.  Indeed, the first 
documented evidence of arthritis is a September 1984 VA 
radiology report which reveals minimal degenerative changes 
of the cervical spine.  A June 1998 radiology report from 
C.C., D.C. also lists diagnoses of moderate to severe 
degenerative joint disease at C5-C7, mild spondylosis at C4-
5, and mild degenerative joint disease of the 
acromioclavicular joints.  VA outpatient treatment records 
dates since May 2002 also show treatment for bilateral 
rotator cuff pathology with myofascial cervical and upper 
thoracic pain.  

However, none of these records includes a medical opinion 
that the veteran's arthritis involving his neck and shoulders 
is related to either service or his service-connected 
sinusitis with hypertrophic rhinitis.  Indeed, a VA examiner 
in June 2002 reviewed the claims file and examined the 
veteran before concluding that it is more likely than not 
that the veteran's cervical spondylosis and tendonitis of the 
shoulders is unrelated to his service-connected sinusitis.  
Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the 
adoption of an expert medical opinion may satisfy the Board's 
statutory requirement of an adequate statement of reasons and 
bases if the expert fairly considered the material evidence 
seemingly supporting the veteran's position).

The Board has also considered the veteran's own statements, 
including testimony presented at a December 2005 Board 
hearing, that his arthritis in his neck and shoulders is 
secondary to his service-connected sinusitis.  However, the 
Board notes that where the determinative issue is one of 
medical causation or a diagnosis, only those with specialized 
medical knowledge, training, or experience are competent to 
provide evidence on the issue.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1991).  Since the record does not reflect that the 
veteran possesses the medical training and expertise 
necessary to render an opinion concerning the cause or 
etiology of an orthopedic disability, his lay statements are 
of no probative value in this regard.  See Heuer v. Brown, 7 
Vet. App. 379, 384 (1995) (citing Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993)).

The Board concludes that the preponderance of the evidence is 
against the veteran's claim for service connection for 
arthritis of the neck and shoulders.  In denying the 
veteran's claim, the Board has considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).  Hence, the appeal 
is denied.


III.  New and Material Evidence to 
Reopen a Claim for Service Connection 
for Hypertension

The veteran is ultimately seeking service connection for 
hypertension.  However, the Board must first determine 
whether new and material evidence has been submitted since a 
final July 1985 Board decision.

In a July 1985 decision, the Board denied service connection 
for hypertension on the basis that this condition was not 
shown in service or during the one-year presumptive period 
after service.  The Board pointed out that the medical 
evidence of record showed that the veteran was first found to 
have an elevated blood pressure reading of 138/98 at a VA 
examiner in October 1957.  The Board also considered 
testimony present at a June 1984 hearing, at which time the 
veteran testified that he was first told that he had 
hypertension in 1957 or 1958.  Based on the foregoing, the 
Board denied service connection for hypertension in July 1985 
on the basis that the veteran first manifested hypertension 
long after service.  The Board also found that the veteran's 
hypertension was unrelated to his service-connected 
sinusitis. 

In March 2003, the veteran filed another claim for service 
connection for hypertension.  Unless the Chairman orders 
reconsideration, or one of the other exceptions to finality 
apply, all Board decisions are final on the date stamped on 
the face of the decision and are not subject to revision on 
the same factual basis.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 
20.1100.  However, if new and material evidence is presented 
or secured with respect to a final decision, the Secretary 
shall reopen and review the former disposition of that claim.  
See 38 U.S.C.A. § 5108.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is to determine whether the 
evidence presented or secured since the last final 
disallowance of the claim is new and material.  See 38 C.F.R. 
§ 3.156(a); 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  The Board notes that the 
provisions of 38 C.F.R. § 3.156(a) were revised, effective 
August 29, 2001.  Since the veteran filed his claim to reopen 
in March 2003, the amended regulatory provisions governing 
new and material evidence are applicable to the veteran's 
appeal.

According to VA regulation, "new" means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  The 
revised regulations require that evidence raise a reasonable 
possibility of substantiating the claim in order to be 
considered "new and material."  New and material evidence 
cannot be cumulative or redundant.  38 C.F.R. § 3.156(a).  

Second, if VA determines that the evidence is new and 
material, VA may then proceed to evaluate the merits of the 
claim on the basis of all evidence of record, but only after 
ensuring that the duty to assist has been fulfilled.  See 
Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See (Russell) Smith v. West, 12 Vet. 
App. 312, 314 (1999).

The additional evidence submitted since the final July 1985 
Board decision includes numerous VA and private treatment 
records, several of which show treatment for hypertension.  
The Board finds that these records are new, because they were 
not associated with the record at the time of the July 1985 
Board decision.  However, since none of these records 
includes a medical opinion concerning the etiology or date of 
onset of the veteran's hypertension, they are not material to 
the central issue in this case.  Thus, they cannot be deemed 
to be new and material.  

The Board has also considered the veteran's own lay 
statements in support of his claim.  The Board emphasizes 
that any statement by the veteran cannot be deemed material 
as defined under 38 C.F.R. § 3.156.  Evidence is probative 
when it "tend[s] to prove, or actually prov[es] an issue."  
Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing Black's 
Law Dictionary 1203 (6th ed. 1990).  To be "material" 
existing evidence must, by itself or when considered with 
previous evidence of record, relate to an unestablished fact 
necessary to substantiate the claim.  See 38 C.F.R. § 
3.156(a).  The veteran's lay statements fail to meet either 
test.  The Court has held that where the determinative issue 
is one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones and 
Espiritu, both supra.  Here, the record does not reflect that 
the veteran possesses medical training and expertise.

As a whole, the evidence received since the July 1985 Board 
decision, when viewed either alone or in light of all of the 
evidence of record, is not new and material.  Therefore, the 
July 1985 Board decision remains final and the appeal is 
denied.  


ORDER

Service connection for migraine headaches is denied.

Service connection for a chronic cough is denied.

Service connection for arthritis of the neck and shoulders is 
denied.

New and material evidence not having been submitted to reopen 
a claim for service connection for hypertension, the appeal 
is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


